Case: 19-30379      Document: 00515213953         Page: 1    Date Filed: 11/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 19-30379
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                     November 26, 2019
                                                                          Lyle W. Cayce
DAVID P. PAUL, J.D.,                                                           Clerk


              Plaintiff - Appellant

v.

JOHN V. WILLIAMS, Medical Doctor,

              Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                  3:18-CV-646


Before KING, GRAVES, and WILLETT, Circuit Judges
PER CURIAM:*
       Appellant David Paul filed a pro se tort action against Appellee Dr. John
Williams seeking relief for intentional infliction of emotional distress (“IIED”).
The magistrate judge dismissed Paul’s claim with prejudice because his claim
prescribed, there was no basis for extending the one-year prescriptive period,
and his pleadings failed to include a claim upon which relief could be granted.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30379    Document: 00515213953     Page: 2   Date Filed: 11/26/2019



                                 No. 19-30379
      As an initial matter, we must examine the basis of jurisdiction, on our
own motion if necessary. Hill v. City of Seven Points, 230 F.3d 167, 169 (5th
Cir. 2000). Pursuant to 28 U.S.C. § 2107(a) and Federal Rule of Appellate
Procedure 4(a)(1)(A), the notice of appeal in a civil case must be filed within
thirty days of entry of judgment. The district court entered the final judgment
dismissing the complaint on April 9, 2019. Therefore, the final day for filing a
timely notice of appeal was May 9, 2019. The envelope which Paul used to
FedEx overnight his notice of appeal indicates a shipping date of May 9, 2019,
but the notice was stamped as received and filed in the Clerk’s Office on May
10, 2019. When set by statute, the time limitation for filing a notice of appeal
in a civil case is jurisdictional. Hamer v. Neighborhood Hous. Servs. of Chi.,
138 S.Ct. 13, 17 (2017); Bowles v. Russell, 551 U.S. 205, 214 (2007).
Accordingly, the lack of a timely notice mandates dismissal of the appeal.
Robbins v. Maggio, 750 F.2d 405, 408 (5th Cir. 1985).
      Alternatively, we have reviewed the briefs, the applicable law, and the
relevant portions of the record. The rulings of the district court are AFFIRMED
for essentially the reasons explained in the district court’s April 9, 2019
dismissal order.




                                       2